                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JUSTIN CLAY ALLEN,
#712539,
                                             Case No. 2:19-CV-10518
              Plaintiff                      District Judge Nancy G. Edmunds
                                             Magistrate Judge Anthony P. Patti
v.

JAMES CUDDIE and
GLADWIN COUNTY
SHERIFF’S DEPARTMENT,

           Defendants.
___________________________________/

 ORDER GRANTING DEFENDANTS’ EX PARTE MOTION FOR LEAVE
         TO TAKE PLAINTIFF’S DEPOSITION (DE 15)

      Pending is Defendants’ May 30, 2019 ex parte motion for leave to take

Plaintiff’s deposition. (DE 15.) Permission of the Court to take the deposition is

required under Fed. R. Civ. P. 30(a)(2)(B) because Plaintiff is incarcerated.

      Upon consideration, IT IS HEREBY ORDERED that Defendants’ motion

for leave to take Plaintiff’s deposition (DE 15) is GRANTED, and Defendants

shall be permitted to take the deposition of the Plaintiff for all purposes allowed by

the Federal Rules of Civil Procedure. The deposition may occur either in person,

by telephone, or via video teleconference, at Defendants’ option and consistent

with the requirements and needs of Plaintiff’s place of incarceration.

 IT IS SO ORDERED.
Dated: May 31, 2019                    s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 31, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         2
